Citation Nr: 0010195	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  96-42 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved death pension 
benefits in the calculated amount of $43,553.


REPRESENTATION

Appellant represented by:	Edward D. Dowling IV


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to August 
1946.  He died in December 1979.  The appellant is his widow.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1995 decision by the Committee on 
Waivers and Compromises (Committee) of the New York, New York 
Regional Office (RO).  A notice of disagreement was received 
in July 1995.  The statement of the case was issued in August 
1996.  A substantive appeal was received in October 1996.  
The appellant was scheduled for a hearing before a member of 
the Board at the RO but failed to report for this hearing.  
Further, the appellant had also requested a hearing before a 
local hearing officer at the RO, but her representative, in a 
January 1999 letter, essentially indicated that such a 
hearing was no longer desired.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In April 1980, the appellant was awarded VA improved 
death pension benefits effective December 1, 1979.

3.  At the time of the award, the appellant was informed that 
the rate of pension paid depended on the amount of family 
income, and that she was to notify the RO immediately if 
there was any change in income; and that it was important 
that she report the total amount and source of all income 
received and that VA would exclude that amount that did not 
count as income for VA purposes. 

4.  In Improved Pension Eligibility Verification Reports 
(EVRs) received in 1986, 1987, 1988, 1989, 1990, 1991, and 
1992, the appellant specifically reported that she had been 
receiving no monthly payments from the Social Security 
Administration (SSA).

5.  In May 1993, the RO learned that the appellant had in 
fact been receiving benefits from SSA, effective July 1983.  

6.  In October 1993 the RO terminated the appellant's pension 
benefits effective August 1, 1983, creating an overpayment in 
the amount of $43,553.  

7.  The creation of the overpayment was the result of the 
appellant's willful misrepresentation of a material fact and 
willful failure to disclose a material fact, with the intent 
of retaining VA benefits.


CONCLUSION OF LAW

A finding of misrepresentation on the part of the appellant 
precludes waiver of recovery of an overpayment in the amount 
of $43,553 of the appellant's improved death pension 
benefits.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. 
§ 1.965(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts regarding this claim 
have been properly developed to the extent indicated by law 
and that no further assistance to the appellant is required 
to comply with the duty to assist doctrine.  Id.

A review of the record reflects that the appellant applied 
for VA death pension benefits in December 1979.  In her 
application, she indicated that she was then receiving no 
income from any sources, including from SSA.  In April 1980, 
the appellant was awarded VA improved death pension benefits 
effective December 1, 1979.  Attached to the award letter was 
a copy of VA Form 21-6895 which informed the appellant that 
the rate of pension paid depended on the amount of family 
income, and that she was to notify the RO immediately if 
there was any change in income.  Further, this form notified 
the appellant that it was important that she report the total 
amount and source of all income received and that VA would 
exclude that amount that did not count as income for VA 
purposes.  

In annual EVRs received in 1986 through 1992, the appellant 
specifically reported that she was receiving no income from 
SSA.  The Board notes that the EVR form received in 1986 
contains language to the effect that all income was to be 
reported, and that if there was no income received from a 
particular source, the word "NONE" or "0" should be 
entered in the space provided.  The appellant entered the 
word "NONE" on the space provided to report any monthly 
amounts received from SSA (in subsequent EVRs, the appellant 
was asked to review certain instructions contained in a 
separate document prior to filling out such income 
information - the Board assumes that this document contained 
similar language as was in the 1986 EVR).  

It appears that in May 1993, the RO discovered, however, that 
the appellant had been in receipt of SSA benefits effective 
July 1983.  In August 1993, the RO asked the appellant to 
provide any documentation she may have to contradict the 
information discovered.  It appears that no such 
documentation was received from the appellant, and 
thereafter, in October 1993, the RO retroactively terminated 
the appellant's VA death pension effective August 1, 1983, 
which created an overpayment.  

In April 1994, the RO received the appellant's request for a 
waiver of recovery of the indebtedness charged and the matter 
was thereby referred to the Committee for further action.  In 
a decision dated in March 1995 (and clarified in a February 
2000 supplemental statement of the case), the Committee 
denied the appellant's request for a waiver of the 
overpayment, finding that the appellant's actions amounted to 
misrepresentation and bad faith.  

The appellant and her representative contend that a waiver of 
recovery of the overpayment in question is warranted because, 
essentially, the appellant is financially unable to repay the 
debt and to require same would cause undue financial 
hardship.  The appellant has recently (in a March 2000 
letter) contended that she did not exhibit bad faith in the 
creation of the debt in that she did not know that the 
veteran's SSA benefits paid to her effected her VA pension. 

The Board notes that VA law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist:  
(1) fraud, (2) misrepresentation, or, (3) bad faith. 
38 U.S.C.A. § 5302(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 1.965(b) (1999).  For misrepresentation, there must be 
willful misrepresentation of a material fact or willful 
failure to disclose a material fact.  The misrepresentation 
must be more than non-willful or mere inadvertence.  
38 C.F.R. §§ 1.962(b), 1.965(b)(2) (1999).

As noted above, the appellant argues that she did not realize 
that the SSA benefits she received (that she was entitled to 
receive due to her husband's employment) would have an effect 
on her receipt of VA pension.  However, the Board simply does 
not find this contention credible given the specificity with 
which she filled out the above noted EVRs through the years.  
Specifically, she continued to essentially answer "NONE" to 
questions regarding whether she was receiving social security 
benefits.  The Board can only conclude that this was done 
with the intent to continue the receipt of VA pension 
benefits and not due to any confusion on the appellant's part 
(in other words, if the had reasonably believed that such 
benefits had no effect on her VA pension she have not have 
provided false information regarding these benefits).  The 
Board again emphasizes that the appellant had been informed 
that VA pension was an income-based program (emphasis added).  
Further, despite clear notification by the RO that she was to 
inform them immediately of income changes, the appellant 
failed to indicate that she began receiving SSA benefits in 
1983 until September 1993 (in an EVR) after she was informed 
that the RO learned that she was receiving these benefits. 

Under these circumstances, the Board finds that the appellant 
willfully misrepresented a material fact (that she was 
receiving no income from SSA) and willfully failed to 
disclose a material fact (that she began receiving these 
benefits in August 1983) with the intent of retaining VA 
benefits that she was not entitled to retain.  Waiver of 
recovery of the indebtedness is thus precluded by law in 
accordance with 38 U.S.C.A. § 5302(c) (West 1991) and 
38 C.F.R. § 1.965(b) (1999).  As such, any financial hardship 
caused by a collection of the debt is not for consideration.  
38 C.F.R. § 1.965(b) (1999).  

The Board finds that the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991) are not applicable in this case, inasmuch as the 
evidence is not in equipoise.  The appellant's 
misrepresentation is shown by a preponderance of the 
evidence.


ORDER

The appeal is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
- 4 -


- 2 -


